SENTENCIA
El Vocero de Puerto Rico (en adelante El Vocero) solicitó de este Tribunal que ordenara al Senador Nicolás Nogue-ras a proveerle el informe financiero de 1993, según lo re-quiere el Art. 4.4 de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 1834. El peticionario invocó la jurisdicción original de este Tribunal al amparo del Art. 649 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3421, que nos concede la facultad de expedir un auto de mandamus para requerir de una persona el cumplimiento de un acto dentro de sus deberes.
A los fines de evaluar el recurso, concedimos término al Director de la Oficina de Etica Gubernamental para expo-ner su posición sobre la petición de El Vocero. El Director compareció ante nos e informó que el Senador Nogueras había presentado tardíamente su informe a la Oficina de Etica Gubernamental y que la Comisión de Etica del Se-nado había suministrado copia del mismo a la prensa del país. Además señaló que, una vez el Senador Nogueras so-metió el informe financiero de 1993, el recurso de El Vocero se convirtió en académico.
*104Luego de haber sido informado por el Director de la Ofi-cina de Ética Gubernamental que el Senador Nogueras presentó el informe financiero de 1993, se dicta sentencia y se deniega el auto de mandamus solicitado por El Vocero porque la petición es académica.
Lo acordó el Tribunal y certifica la señora Subsecretaría General. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad, a la que se unieron los Jueces Asociados Señor Alonso Alonso y Señor Fuster Berlingerí. El Juez Asociado Señor Alonso Alonso emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente. El Juez Aso-ciado Señor Negrón García emitió una opinión disidente. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría General

Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton,
a la cual se unen los Jueces Aso-ciados Señor Alonso Alonso y Señor Fuster Berlingerí.
1-4
Mediante recurso de mandamus, El Vocero de Puerto Rico (en adelante El Vocero) nos solicita que ordenemos al Senador Nicolás Nogueras a suministrarle “al peticionario la información financiera relacionada en el artículo 4.4 de la Ley de Etica incluyendo, inter alia, sus ingresos, las fuentes de los mismos, etcétera, tal y como debió en su día suministrarse a la [Oficina de Ética Gubernamental]”. (Én-fasis en el original.) Petición de auto de mandamus, pág. 10. En su recurso, El Vocero sostiene que, en lugar de so-meter el informe financiero requerido por ley para 1993, el *105Senador Nicolás Nogueras presentó ante la Oficina de Etica Gubernamental “un estado de situación que muestra activos y pasivos, pero no ingresos ni las fuentes de los mismos”. íd., pág. 6.
Por su parte, el Senador Nicolás Nogueras compareció ante este Tribunal y sostuvo que el asunto objeto del re-curso está ante la consideración de la Comisión de Ética del Senado y que constituiría una violación de la separa-ción de poderes requerirle que entregue al peticionario unos documentos sobre una querella que está siendo inves-tigada por dicha comisión.
A los fines de evaluar el recurso, se le concedió término al Director Ejecutivo de la Oficina de Ética Gubernamental (en adelante el Director) para exponer su posición sobre la petición juramentada por El Vocero. Oportunamente, el Director compareció y nos informa que “el 27 de febrero de 1995 el senador Nicolás Nogueras presentó tardíamente ante la [Oficina de Ética Gubernamental] su informe fi-nanciero de 1993, según la obligación impuesta por la Ley de Etica Gubernamental ...”. (Escolio omitido.) Moción en cumplimiento de resolución, pág. 3. Además, expone que la Comisión de Ética del Senado “puso a la disposición de la prensa del País” copia del informe financiero. íd. Final-mente, en su escrito el Director sostiene que la petición de El Vocero se ha tomado académica porque el Senador Ni-colás Nogueras cumplió con su deber ministerial al rendir el informe requerido por ley.
Después de examinar la comparecencia del Director, el Tribunal deniega la petición de El Vocero por entender que el recurso se tornó académico. Coincidimos con este criterio. No obstante, aprovechamos la ocasión para expli-car por qué entendemos que el recurso es académico y para expresamos sobre las obligaciones que tienen todos los le-gisladores de rendir anualmente un informe financiero.
*106t — [ I — i
El Art. 4.1 de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. see. 1831), le impone a ciertos funcio-narios y empleados públicos el deber de rendir anualmente un informe financiero a la Oficina de Ética Gubernamental. Entre los funcionarios expresamente in-cluidos se encuentran los “miembros de la Asamblea Legis-lativa ...” íd.
Por su parte, el Art. 4.2(b) de la mencionada ley, 3 L.P.R.A. sec. 1832(b), dispone que mientras el funcionario permanezca en su cargo deberá someter estos informes to-dos los años no más tarde del 1ro de mayo. Si el funciona-rio cesa en su cargo deberá someter un informe financiero en o antes de sesenta (60) días después de concluir sus funciones.
Por otro lado, a tenor con su poder constitucional de aprobar reglas de procedimiento y de gobierno interno, y mediante lo dispuesto en el inciso (j) del Art. 2.4 de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1814(j), el Senado aprobó el Código de Ética y el Reglamento sobre Radicación de Infor-mes Financieros por los Senadores, Funcionarios y Em-pleados del Senado de Puerto Rico (en adelante Regla-mento sobre Radicación de Informes Financieros) mediante la R. del S. 131 de 6 de marzo de 1993. El Art. 4 de este Reglamento reitera la obligación de todo Senador de someter informes financieros anualmente a la Oficina de Ética Gubernamental al disponer que “[djeberá someter informes financieros todo Senador, funcionario y empleado, según definido en este Reglamento”.
Del texto de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, así como del Código de Ética del Senado y del Reglamento sobre Radicación de Informes Financieros, se desprende claramente que esta *107obligación de someter informes anuales, con la información requerida por dicho reglamento, les impone tanto a los Se-nadores como a los empleados cobijados por el estatuto un deber ministerial que surge por razón del cargo público que éstos ocupan y que no está sujeto a su discreción. Así lo reconoce el Director en su comparecencia ante nos:
No cabe la menor duda de que el acto para el cual se reclama su cumplimiento mediante este auto de mandamus es uno que constituye un deber ministerial. Todos los miembros de la Asamblea Legislativa tienen la obligación o el deber ministerial de presentar, de conformidad con los términos establecidos en la Ley de Etica Gubernamental, los informes financieros que ésta requiere. Así lo dispone el Artículo 4.1(A)(6) de la Ley de Etica Gubernamental.
Si bien consideramos que no toda obligación legal constituye un deber ministerial, en el caso que nos ocupa estamos ante una que sí lo es. Rendir los informes financieros es una obliga-ción legal que surge por razón del cargo público y la cual no admite discreción en su ejecución. Moción en cumplimiento de resolución, pág. 2.
El historial legislativo de dicha ley también confirma que la intención de la misma fue imponerle a los legislado-res esta obligación ministerial, cuyo incumplimiento cons-tituye un delito grave que, de probarse, impediría que un Senador pueda postularse nuevamente para el cargo:
SR. IZQUIERDO STELLA: Sí, son como siete (7) preguntas en una, pero le voy a contestar en una forma resumida. Definiti-vamente en cuanto a la obligación ministerial que tiene el Le-gislador de radicar el informe financiero en la Oficina de Etica Gubernamental, si viola alguna de las indicaciones que tiene que cumplir con ella, como cualquier funcionario público, esta-ría incurriendo sin lugar a dudas, en un delito.
SR. RAMOS, ORESTE: Claro, que en este caso, por la pena, pues lo incapacitaría para ocupar una posición de elección posterior, de acuerdo con las disposiciones del Código Político. Ahora...
SR. IZQUIERDO STELLA: Las disposiciones del Código Polí-tico, son a los efectos que si es un delito grave ....
SR. RAMOS, ORESTE: Grave.
SR. IZQUIERDO STELLA: ...que una persona que es convicto de delito grave, no puede correr para ninguna posición electiva.
*108SR. RAMOS, ORESTE: Correcto, pero grave ....
SR. IZQUIERDO STELLA: Si a esos efectos, si no fuera con-victo ....
PRES. ACC. (SR. PEÑA PEÑA): La Presidencia quiere señalar al compañero Oreste Ramos, senador Oreste Ramos, que le quedan minuto y medio.
SR. RAMOS, ORESTE: Sí. Entonces a la disposición civil, el Secretario de Justicia, independientemente de que haya o no intención criminal, puesto que en ese caso es simplemente si se realizó la transacción, con o sin intención, si se realizó la tran-sacción y no se informó, puede el Secretario de Justicia radicar entonces un pleito y obligar a la persona a pagarle al erario tres (3) veces el monto de la transacción no informada, como lo dis-pone ....
SR. IZQUIERDO STELLA: Después que se encontrara que ha violado, yo entiendo que el Secretario de Justicia podría instar esa acción civil.
SR. RAMOS, ORESTE: Pero se requeriría intención ahí o bas-taría con la preponderancia de la prueba o bastaría con acredi-tar simplemente que no informó. Diario de Sesiones del Debate Sust. al P. del S. 292 de 29 de mayo de 1985, pág. 4826.
De lo anterior también se desprende que, de détermi-narse que el legislador violó una de las disposiciones del estatuto, el Secretario de Justicia está expresamente facul-tado para no solamente encausarlo criminalmente, sino también, incoar las acciones civiles descritas en el Art. 4.11 de la Ley de Ética Gubernamental del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. see. 1841.
Aunque la Ley de Ética Gubernamental del Estado Li-bre Asociado de Puerto Rico dispone un procedimiento so-bre la radicación e investigación de los informes rendidos por los funcionarios públicos, en el caso particular de los legisladores, el Art. 4.10(d) de la citada ley, 3 L.P.R.A. see. 1840(d), estableció un procedimiento distinto para evaluar sus informes financieros. El estatuto dispone que una vez se recibe el informe, entonces el Director procede a evaluar si la información incluida está completa. Una vez verifica que la información está completa, el Director “determinará que el informe es final para que se considere como un do-cumento público”. Id. De lo anterior resulta claro que el *109estatuto expresamente dispone que los informes de los le-gisladores son de carácter público una vez se someten a la Oficina de Etica Gubernamental. Concluida esta etapa, el Director tiene que analizar la información incluida para determinar si el legislador incurrió en alguna violación de las normas y prohibiciones del estatuto. Si el Director con-cluye que existe “la posibilidad de que un funcionario o empleado de la Rama Legislativa haya violado las disposi-ciones de este capítulo remitirá el informe financiero a la comisión correspondiente para que se tomen las acciones que correspondan”. íd.
Por otro lado, si el legislador no somete el estado finan-ciero con la información requerida por la ley y el regla-mento aplicables, el Director puede recurrir a la Cámara correspondiente para que se tomen las medidas que proce-dan en derecho. Sin embargo, el estatuto no impide que una persona o parte interesada solicite a un tribunal que expida un mandamus en el cual se le ordene al legislador cumplir con su deber ministerial de someter un informe financiero para el año correspondiente con toda la informa-ción requerida por la ley y el reglamento correspondiente. Así ocurrió el año pasado cuando El Vocero obtuvo del Tribunal Superior un auto de mandamus en el cual se le re-quería a los legisladores que rindieran informes financie-ros a la Oficina de Etica Gubernamental y remitieran copias al periódico. Véase El Vocero de P.R. v. Hernández Agosto, 133 D.P.R. 413 (1993).
En vista del deber impuesto por ley a los miembros de la Asamblea Legislativa, el mandamus es un recurso apro-piado en casos como el de autos. Dicho recurso “es un auto altamente privilegiado dictado por el Tribunal Supremo del Estado Libre Asociado, o por el Tribunal Superior de Puerto Rico, a nombre del Estado Libre Asociado de Puerto Rico, y dirigido a alguna persona o personas naturales, a una corporación o a un tribunal judicial de inferior catego-ría, dentro de su jurisdicción requiriéndoles para el cum-*110plimiento de algún acto que en dicho auto se exprese y que esté dentro de sus atribuciones y deberes”. 32 L.P.R.A. see. 3421. El mismo esencialmente está concebido para obligar a una persona o entidad pública a cumplir con una obliga-ción impuesta por ley, cuando esa facultad no es discrecional. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994). Como el mandamus parte de la premisa de que tenemos un gobierno de leyes y no de hombres y que todos los funcionarios están obligados a cumplir y obedecer las leyes, el recurso provee un instrumento a una parte inte-resada para obligar al funcionario a cumplir con su deber ministerial. Véase D. Rivé Rivera, El Mandamus en Puerto Rico, 46 (Núms. 1-4) Rev. C. Abo. P.R. 15 (1985).
1 — i 1 — i 1 — 1
En el caso particular del recurso ante nuestra conside-ración, el periódico El Vocero presentó una petición de , mandamus contra el Senador Nicolás Nogueras para que se le ordenase rendir el Informe Financiero de 1993 con la información completa requerida por la Ley de Etica Gubernamental. De la comparecencia, tanto del peticiona-rio como del Director, se desprende que el Senador Nogue-ras sometió tardíamente el informe de 1993 con informa-ción incompleta y el mismo fue devuelto por el Director.
Mientras se encontraba pendiente ante este Tribunal la Petición de mandamus, el Director nos comunicó que el Senador Nogueras “presentó tardíamente ante la OEG el informe financiero de 1993, según la obligación impuesta por la Ley de Etica Gubernamental, informe financiero que la Comisión de Etica del Senado puso a la disposición de la prensa del País ...”. (Escolio omitido.) Moción en cumpli-miento de resolución, pág. 6. Cumplido este trámite, el Director sostiene que la petición de El Vocero es académica porque el Senador Nogueras rindió el informe requerido y cumplió con su deber ministerial. Además, expone que el *111informe está sometido en la Oficina de Ética Gubernamen-tal para la evaluación e investigación correspondiente al amparo del trámite dispuesto en el Art. 4.10 del estatuto, 3 L.P.R.A. see. 1840.
Posteriormente, en otra comparecencia en contestación a una réplica de El Vocero, el Director aclaró que cuando expuso en su escrito anterior que el Senador Nogueras pre-sentó su informe de 1993, “según la obligación impuesta por la Ley de Etica Gubernamental”, esto no se limitaba a consideraciones de forma, sino a que dicho informe estaba completo:
En nuestra Moción en cumplimiento de Resolución le indica-mos a este Honorable Tribunal que el informe financiero del senador Nicolás Nogueras, hijo, se presentó ante la Oficina de Etica Gubernamental, según la obligación impuesta por la Ley de Etica Gubernamental. Sin que en forma alguna se considere que el informe financiero que nos ocupa ha sido evaluado con-forme lo requiere la Ley de Etica Gubernamental y el Regla-mento del Senado, R. del S. 131 de 18 de marzo de 1993, trae-mos a la atención de este Honorable Tribunal que cuando la Oficina de Etica Gubernamental hace una aseveración como esa no se limita a consideraciones de forma. Hemos interpre-tado, de conformidad con la Ley, que se considera radicado aquel informe que complementado en todas sus partes ha sido presentado ante la Oficina de Etica Gubernamental bajo jura-mento, ya sea personalmente o por correo certificado. (Enfasis en el original.) Moción en relación a réplica parte demandante, pág. 2.
Enterados de que el Senador Nogueras ha cumplido con su deber ministerial de rendir un informe financiero para 1993, y en ausencia de algún señalamiento del Director de que el informe no cumple con los requisitos de ley, clara-mente el recurso ante nos ha perdido “su condición de con-troversia viva y presente, característica que siempre ha de existir si un tribunal quiere evitar opiniones consultivas en asuntos abstractos de derecho”. Noriega v. Hernández Colón, supra.
Una vez el Senador Nogueras sometió el informe finan-ciero de 1993 a la Oficina de Ética Gubernamental y el *112Director determinó que estaba completo, el mismo, por dis-posición estaturaria, es un documento público y la informa-ción financiera jurada incluida está sujeta a inspección pú-blica por parte del peticionario. Como El Vocero y todos los otros medios obtuvieron copia de dicho informe, el peticio-nario ya obtuvo la información que solicitó en el Recurso de mandamus. Por lo tanto, su petición original ante nosotros es totalmente académica.
En el caso particular de autos, aunque el asunto es de gran interés público, una vez el Director nos notifica que el Senador Nogueras cumplió con su deber ministerial, la prudencia judicial aconseja que este Tribunal se abstenga de hacer pronunciamientos adicionales. Recordemos que la función judicial, de ordinario, sólo debe ejercerse para resolver "controversias genuinas que surjan entre partes opuestas que tengan un interés real en obtener un remedio jurídico concreto que tenga un efecto práctico respecto a su disputa”. C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 934-935 (1993). Véanse, además: Alonso Hernández v. Citibank, N.A., 136 D.P.R. 569 (1994); Berberena v. Echegoyen, 128 D.P.R. 864 (1991); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).
Por las razones expuestas anteriormente, estamos con-formes con la sentencia emitida por el Tribunal. De esta manera evitamos el uso innecesario de los recursos judicia-les para adjudicar una controversia que se convirtió en académica.
Corresponde ahora en primera instancia al Director evaluar la información sometida por el Senador Nicolás Nogueras, hijo, en su informe financiero, y actuar de con-formidad con lo dispuesto en la Ley de Etica Gubernamen-tal y en la Resolución del Senado 131 de 18 de mayo de 1983. Luego de ello, El Vocero o cualquier otra parte inte-resada puede incoar la acción que corresponda en derecho para obtener cualquier otro remedio judicial que estime procedente.
*113Opinión de conformidad emitida por el Juez Asociado Se-ñor Alonso Alonso.
La posición del Juez Asociado Señor Negrón García no se entiende. Pretende que le ordenemos a la Oficina de Etica Gubernamental que le entregue a El Vocero un in-forme financiero que, como cuestión de hecho, ya éste tiene en su poder. Ello es un ejercicio en futilidad. Lo que ya se tiene no hay que darlo.
El periódico El Nuevo Día en su edición del miércoles 1ro de marzo de 1995 publicó y comentó el Informe Finan-ciero de 1993 presentado por el Senador Nicolás Nogueras en la tarde del lunes en la Comisión de Ética del Senado.
Por otra parte, la posición del Juez Asociado Señor Re-bollo López es un híbrido que tampoco se entiende. Por un lado no reconoce que ya El Vocero tiene el Informe Finan-ciero en su poder, y que por ello el recurso es académico, y por otro asume la posición de que debemos desestimar el recurso porque el asunto planteado es una “cuestión políti-ca” y un asunto “no justiciable”.
No logro entender el por qué de las opiniones de estos compañeros Jueces. Ambas son claramente consultivas y jurídicamente insostenibles. La sentencia del Tribunal no lo es.
Somos concientes de que la sociedad contemporánea está convulsionada por acontecimientos que socavan los valores y pilares en que se fundamenta la democracia y la razón de ser del Estado. La sociedad va perdiendo cada vez más credibilidad en sus instituciones. Esto le resta legiti-midad a su razón de ser y pone en riesgo la legitimidad de sus actos.

Hemos hecho lo que el ordenamiento jurídico nos per-mite hacer responsablemente en este momento. Ni más ni menos.

Este Tribunal tiene la función de ser el custodio de *114nuestra Constitución y de nuestro ordenamiento legal. So-mos, además, los llamados a juzgar las violaciones a éstos y ser guardianes de los principios fundamentales de nues-tro ordenamiento constitucional y jurídico, tales como: que la dignidad del ser humano es inviolable; que todos los hombres son iguales ante la ley; de la libertad de expresión y de prensa, y que la voluntad del pueblo es la fuente del poder público y donde el poder político está subordinado a los derechos del hombre, entre otros principios no menos importantes.

Estas responsabilidades no son delegables; no las pode-mos evadir, y no pueden tomarse livianamente.

Hay que descargarlas con fundamentos jurídicos sóli-dos; con valentía; con voluntad firme; con honestidad e in-tegridad, y con sabiduría y prudencia.

La sentencia que ha emitido el Tribunal responde a estos criterios.

Además, como bien señala la Opinión de conformidad del Juez Asociado Señor Hernández Denton, a la cual me he unido, como ya se ha entregado el informe financiero a la Oficina de Etica Gubernamental ya El Vocero, lo que procede ahora es que en primera instancia el Director de dicha oficina lo evalúe y actúe conforme a la ley y a la Resolución del Senado 131 de 18 de mayo de 1983. Luego de ello El Vocero o cualquier otra parte interesada puede incoar la acción que corresponda en derecho para obtener cualquier otro remedio judicial que estime pertinente.
La sentencia del Tribunal y lo expuesto en la Opinión del Juez Asociado Señor Hernández Dentón es lo que jurí-dicamente procede hacer en este momento. No nos corres-ponde evaluar el informe financiero en primera instancia. Ello le corresponde por ley a la Oficina de Etica Gubernamental. Tenemos que ser los primeros en respetar el ordenamiento jurídico del cual somos guardianes.